Fourth Court of Appeals
                               San Antonio, Texas
                                    March 25, 2015

                                 No. 04-14-00547-CV

                        IN THE INTEREST OF T.S.P., A Child,

                  From the County Court at Law, Medina County, Texas
                            Trial Court No. 07-06-4710-CCL
                        Honorable Vivian Torres, Judge Presiding


                                    ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED. The
appellant’s reply brief is due on April 30, 2015.


                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court